Citation Nr: 1100066	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1993.  
The Veteran also had nearly two years of prior active duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In February 2010, the Veteran testified at a hearing 
before the undersigned.

The record reveals that the Veteran raised secondary 
service connection claims for a left ankle disability, a 
back disability, a psychiatric disorder, and a right knee 
disorder.  These claims have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against showing that the Veteran's left knee disorder is 
manifested by severe subluxation or lateral instability, at any 
time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
shows that the Veteran's left knee disorder is manifested by 
painful motion and X-ray evidence of arthritis, during the 
pendency of the appeal.

3.  The preponderance of the competent and credible evidence is 
against showing that the Veteran's left knee disorder, even 
taking into account his complaints of pain, is manifested by 
flexion limited to 45 degrees or extension limited to 10 degrees, 
at any time during the pendency of the appeal.




CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for a rating in excess 
of 20 percent for the instability caused by his left knee 
disorder at any time during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2010).

2.  The Veteran has met the criteria for no more than a separate 
10 percent rating for arthritis of the left knee, during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is incomplete.  
Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to substantiate 
and complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of what 
specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
dispute as to whether the Veteran was provided an appropriate 
application form.  

The Board also finds the September 2007 letter, which was issued 
prior to the November 2007 rating decision, along with the 
December 2007 and October 2008 letters provided the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, including notice in 
accordance with the United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the adjudication of the claim in the 
November 2007 rating decision, the Board finds that providing him 
with adequate notice in the above letters followed by a 
readjudication of the claim in the January 2010 supplemental 
statement of the case, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provide the Veteran 
with adequate notice, the Board finds that this notice problem 
does not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letters as well as the rating decision, 
statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's files all 
identified and available post-service records including the 
Veteran's treatment records from the Detroit and Phoenix VA 
Medical Centers.  

The Veteran was also afforded a VA examination in January 2008 
which the Board finds is adequate for rating purposes even though 
the examiner did not have the claim's files because, after taking 
a comprehensive history from the Veteran which history is 
consistent with the evidence found in the claim's files and 
conducting a comprehensive examination of the claimant, the 
examiner provided a medical opinion as to the severity of his 
disorder that allows the Board to rate it under all applicable 
rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 
21 Vet. App. 303 (2007); VAOPGCPREC 20-95.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his left knee disorder has increased 
adverse symptomatology that warrants the assignment of an 
increased rating.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The November 2007 rating decision confirmed and continued a 20 
percent rating for the Veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The subsequent May 2008 
rating decision thereafter confirmed and continued the 20 percent 
rating for the Veteran's left knee disorder but under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent 
rating is warranted for X-ray evidence of arthritis with painful 
limitation of motion.  In particular, 38 C.F.R. § 4.59 states 
that painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint. See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability will be rated as 10 percent 
disabling.  Moderate recurrent subluxation or lateral instability 
will be rated as 20 percent disabling.  And, severe recurrent 
subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the 
knee is limited to 60 degrees, a 0 percent rating is in order.  
If flexion of the knee is limited to 45 degrees, a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  If flexion of the knee 
is limited to 15 degrees, a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of 
the knee is limited to 5 degrees, a 0 percent rating is in order. 
If extension of the knee is limited to 10 degrees, a 10 percent 
rating is in order.  If extension of the knee is limited to 15 
degrees, a 20 percent rating is in order.  If extension of the 
knee is limited to 20 degrees, a 30 percent rating is in order.  
If extension of the knee is limited to 30 degrees, a 40 percent 
rating is in order. 

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

Moreover, 38 C.F.R. § 4.59 provides that with any form of 
arthritis, painful motion is an important factor of disability, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely related to 
affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held 
that in cases where the record reflects that the appellant has 
multiple problems due to service-connected disability, it is 
possible for an appellant to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both limitation of motion due to arthritis 
and instability, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  The basis for this opinion was that the applicable 
rating criteria, "suggest that those Codes apply either to 
different disabilities or to different manifestations of the same 
disability..."  VAOPGCPREC 23-97. The General Counsel 
subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X- ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating. VA's General Counsel further explained that, if a 
Veteran has a disability rating under DC 5257 for instability of 
the knee, a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of extension 
under Diagnostic Code 5261 provided that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, while the January 2008 VA examiner noted that the 
Veteran wore a knee brace, it was thereafter opined that there 
was no objective evidence of instability or evidence of abnormal 
weight bearing.  However, it is notable that in 2009, the Veteran 
complained of knee buckling during the course of VA treatment. 
The Board finds such lay testimony of instability to be competent 
and credible.  In sum, while treatment records document the 
Veteran's periodic complaints and treatment for left knee 
instability , none of these records shows the left knee 
instability being characterized as "severe."  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  Therefore, because there is no evidence in the 
record that suggests "severe" subluxation or instability in the 
left knee, an increased rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.  (The Board has given the Veteran the benefit of the 
doubt in determining that his instability is of a moderate level, 
thereby warranting the continued assignment of a 20 percent 
rating.)

As to a separate rating under Diagnostic Code 5003, the January 
2008 VA examiner noted objective findings that the Veteran had 
painful left knee motion and X-ray evidence of arthritis.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin, supra.  Therefore, a separate compensable 
rating is warranted for the Veteran's service connected left knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
38 C.F.R. § 4.59; VAOPGCPREC 9-98; See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  This is true throughout 
the period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

As to a separate rating in excess of 10 percent under Diagnostic 
Codes 5260 and/or 5261 or separate compensable ratings under both 
of these code sections, at the January 2008 VA examination the 
range of motion of the left knee, after repetitive use and after 
taking into account his pain, was 0 to 40 degrees (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2010)).  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-2004.  While treatment records document the 
Veteran's periodic complaints and treatment for left knee pain 
and lost motion, none of these records show the Veteran with 
limitation of motion worse than reported by the January 2008 VA 
examiner.  See Colvin, supra.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.71a; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  
This is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged ratings is 
not warranted.  Hart, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and his 
statements to his VA examiner, the Board will consider the 
application of 38 C.F.R. § 3.321(b)(1) (2010).  Although the 
Veteran and his representative generally claim that the rating 
schedule does not adequately compensate the claimant for the 
problems caused by his left knee disorder, the evidence does not 
objectively show an exceptional or unusual disability picture as 
would render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that his left knee disorder, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his doctors, 
and the personal hearing testimony.  In this regard, the Veteran 
is credible to report on what he sees and feels and others are 
credible to report on what they can see.  See Jandreau, supra; 
Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the Veteran and his 
representative are not competent to opine as to the problems 
caused by his left knee disorder because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinion provided by 
the experts at the Veteran's VA examination than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches. . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has never claimed that his 
left knee disorder prevents him from obtaining and/or maintaining 
employment.  Therefore, the Board finds that the current decision 
need not consider whether the Veteran meets the criteria for a 
TDIU.

ORDER

A rating in excess of 20 percent for the instability caused by 
the Veteran's service connected left knee disorder is denied at 
all times during the pendency of the appeal.

A separate 10 percent rating for left knee arthritis is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


